Citation Nr: 1235656	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-09 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, Puerto Rico


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1994 to May 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to an annual clothing allowance, the appeal must be remanded for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, VA must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a January 2008 rating letter, the San Juan RO denied the Veteran's claim for an annual clothing allowance payment for the year 2007.  That same month, the Veteran filed an NOD with the St. Petersburg RO regarding that decision.  In April 2008, the NOD was forwarded to the San Juan VA medical center.  Neither the San Juan RO or VA medical center nor the St. Petersburg RO has issued an SOC regarding this issue.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding his claim of entitlement to a clothing allowance.  He should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

